Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered. Applicant has amended claim 1 to include “ an entirety of the isolation structure is lower than a bottom surface of the gate structure”,  and claim 8 to include  “a middle contact structure between the deep contact structure and the S/D contact structure”,  and claim 21 to include “wherein a bottom surface of the middle contact structure is in direct contact with the first dielectric layer”.  Applicant’s arguments are primarily dependent upon Applicant’s amendment.  New grounds of rejection are made.
Election/Restrictions
          Applicant’s request for rejoinder of withdrawn claims is based on Applicant’s arguments with respect to the  claims upon which the withdrawn claims depend;  however, the claims upon which the withdrawn claims depend have not been allowed, therefore possible rejoinder is not considered in the present Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

s 1 and 5-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Seliskar (US 2010/0155835 A1).
Seliskar discloses a FinFET, as Seliskar discloses vertically oriented channel FET devices (para. 0003)  including
An isolation 77 over a substrate, as Seliskar discloses layer 77 is an isolation of an SOI  wafer (para. 0069)
A gate 115 over the isolation shown in Fig. 9A (para. 0063)  combined with Fig 10A which shows the isolation 77 
A first dielectric over the isolation and adjacent a gate, as Seliskar discloses isolation around the source and drain regions (para. 0024 and Fig. 9A), the isolation includes portions 54 and 56 around the source and drain regions in Fig. 9A,
A S/D contact 58, 60  in the dielectric 54, 56 (para. 0063 and Fig. 9A)
A deep contact through the dielectric and adjacent the S/D through the isolation, the isolation lower than the gate , as shown in Fig. 9A, the contact of the fin which is shown to have gate dielectric 85 (para 0067 and Fig. 9) is through the isolation 56, and 
A second dielectric 152  over the dielectric (para. 0077 and Fig. 9A), the deep contact is through the second dielectric as shown in Fig. 9A. The gates 28 are not as deep as the deepest and are deeper than the S/D device (para. 0067 and Fig. 9A).
Re claim 5: Seliskar discloses a fin 111 (para. 0067 and Fig. 9A) with S/D with contacts 115 connected to the S/D (para. 0063 and Fig. 9A).
Re claim 6:  Selikar discloses a middle contact structure 32 (para. 0063 and Fig. 9A) which is higher than a bottom of the deep contact and lower than the S/D contact structure (Fig. 9A).

s 3-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over over Seliskar (US 2010/0155835 A1)  as applied to claim 1 above, and further in view of Lee et al (US 10,177,038 B1)(“Lee”).
Seliskar discloses the limitations of claim 1 as stated above.  Seliskar is silent with respect to silicide.
Lee, in the same field of endeavor of isolation structures for contacts for FinFET devices (Abstract and col. 1, lines 10-28), discloses the silicidation of the contacts to the source and drain (col. 11, lines 25-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined silicidation of source/drain regions as disclosed by Lee with the device disclosed by Seliskar because Lee discloses a step which is of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 4:  The combination of Selikar and Lee discloses a doped region formed in the substrate, the metal silicide embedded in the doped region, as Lee discloses a doped region 121 and a silicide formed on the region  and embedded in the doped region (col. 11, lines 38-59).  The reasons for combining the references are the same as stated in the rejection of claim 3 above.

      
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seliskar (US 2010/0155835 A1) as applied to claim 1 above, and further in view of Wen et al (US 2008/0171419 A1)(“Wen”).
Seliskar discloses the limitations of claim 1 as stated above.  Seliskar is silent with respect to the deep contact coupled to ground voltage.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined grounding as disclosed by Wen with the device disclosed by Seliskar in order to obtain the benefit disclosed by Wen as stated above.


Claim 8 and 12-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Seliskar (US 2010/0155835 A1).
Seliskar discloses a FinFET, as Seliskar discloses vertically oriented channel FET devices (para. 0003)  including
An isolation 77 over a substrate, as Seliskar discloses layer 77 is an isolation of an SOI  wafer (para. 0069)
A gate 115 over the isolation shown in Fig. 9A (para. 0063)  combined with Fig 10A which shows the isolation 77 
A first dielectric over the isolation and adjacent a gate, as Seliskar discloses isolation around the source and drain regions (para. 0024 and Fig. 9A), the isolation includes portions 54 and 56 around the source and drain regions in Fig. 9A,
A S/D contact 58, 60  in the dielectric 54, 56 (para. 0063 and Fig. 9A)
A deep contact through the dielectric and adjacent the S/D through the isolation, the isolation lower than the gate , as shown in Fig. 9A, the contact of the fin which is shown to have gate dielectric 85 (para 0067 and Fig. 9) is through the isolation 56, and 
A second dielectric 152  over the dielectric (para. 0077 and Fig. 9A), the deep contact is through the second dielectric as shown in Fig. 9A.

Re claim 12:  : Seliskar discloses a fin 111 (para. 0067 and Fig. 9A) with S/D with contacts 115 connected to the S/D (para. 0063 and Fig. 9A). Selikar discloses a middle contact structure 32 (para. 0063 and Fig. 9A) which is higher than a bottom of the deep contact and lower than the S/D contact structure (Fig. 9A).
Re claim 13:  Seliskar discloses a deep contact, a deep contact through the dielectric and adjacent the S/D through the isolation, the isolation lower than the gate , as shown in Fig. 9A, the contact of the fin which is shown to have gate dielectric 85 (para 0067 and Fig. 9) is through the isolation 56,    , a middle contact of a second depth, and an S/D contact  of a third depth, the second depth greater than the third and smaller than the first (Fig. 9A shows the S/D device between the isolation layers 54, 56).  The gates 28 are not as deep as the deepest and are deeper than the S/D device (para. 0067 and Fig. 9A).
Re claim 14:  Seliskar discloses doped region below the middle contact structure, as Seliskar discloses doped regions 58,60 around the leftmost device in Fig. 9A (para. 0068).
Re claim 15:  Fig. 9A shows the middle structure which is between the layers labeled “85” is through the layer 152, which is an etch stop layer, as Seliskar discloses the layer is a nitride layer Si.sub.3N.sub.4, which is well known in the art to be an etch stop material (para. 0077 and Fig. 9A).


s 9-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over over Seliskar (US 2010/0155835 A1)  as applied to claim 8 above, and further in view of Lee et al (US 10,177,038 B1)(“Lee”).
Seliskar discloses the limitations of claim 8 as stated above.  Seliskar is silent with respect to silicide.
Lee, in the same field of endeavor of isolation structures for contacts for FinFET devices (Abstract and col. 1, lines 10-28), discloses the silicidation of the contacts to the source and drain (col. 11, lines 25-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined silicidation of source/drain regions as disclosed by Lee with the device disclosed by Seliskar because Lee discloses a step which is of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 10:  The combination of Selikar and Lee discloses a doped region formed in the substrate, the metal silicide embedded in the doped region, as Lee discloses a doped region 121 and a silicide formed on the region  and embedded in the doped region (col. 11, lines 38-59).  The reasons for combining the references are the same as stated in the rejection of claim 3.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seliskar (US 2010/0155835 A1) as applied to claim 8 above, and further in view of Wen et al (US 2008/0171419 A1)(“Wen”).
Seliskar discloses the limitations of claim 8 as stated above.  Seliskar is silent with respect to the deep contact coupled to ground voltage.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined grounding as disclosed by Wen with the device disclosed by Seliskar in order to obtain the benefit disclosed by Wen as stated above.


Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seliskar (US 2010/0155835 A1).
Seliskar discloses a FinFET, as Seliskar discloses vertically oriented channel FET devices (para. 0003)  including
An isolation 77 over a substrate, as Seliskar discloses layer 77 is an isolation of an SOI  wafer (para. 0069)
A gate 115 over the isolation shown in Fig. 9A (para. 0063)  combined with Fig 10A which shows the isolation 77 
A first dielectric over the isolation and adjacent a gate, as Seliskar discloses isolation around the source and drain regions (para. 0024 and Fig. 9A), the isolation includes portions 54 and 56 around the source and drain regions in Fig. 9A,
A S/D contact 58, 60  in the dielectric 54, 56 (para. 0063 and Fig. 9A)
A deep contact through the dielectric and adjacent the S/D through the isolation, the isolation lower than the gate , as shown in Fig. 9A, the contact of the fin which is shown to have gate dielectric 85 (para 0067 and Fig. 9) is through the isolation 56, and 

A portion of the S/D contact is lower than a top of the first gate, as Seliskar discloses in Fig. 9A that the portion 62, 64  which are source and drain structures (para. 0063), of the device in the leftmost portion of Fig. 9A is below the gate 28 of the device in the rightmost portion of Fig. 9A.
Re claim 22:  Seliskar discloses in Fig. 9A that the deep contact structure which is in the middle of Fig. 9A,  has a greatest depth, the S/D  gate which is above S/D regions 58, 60  has a least  depth, and the structure at the rightmost in Fig. 9A gate 28  has the middle depth.
            Re claim 23:  Seliskar discloses the gate at rightmost in Fig. 9A has gate dielectric 84 (para. 0067 and 116 (para. 0068), which 84 has a step shape (Fig. 9A).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895